Fourth Court of Appeals
                                     San Antonio, Texas
                                          March 22, 2022

                                        No. 04-20-00309-CV

                                PLANET HOME LENDING, LLC,
                                         Appellant

                                                  v.

           Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-22807
                             Honorable Martha Tanner, Judge Presiding


                                          ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

        Appellant timely requested preparation of a reporter’s record and a one volume reporter’s
record was filed in this court. The reporter’s record is materially incomplete. The reporter’s
record lists the exhibits admitted at trial, but the exhibit volume is missing. The missing exhibits
are necessary to the resolution of the issues raised on appeal. See TEX. R. APP. P. 34.6(f)(1)-(3).
Although the parties have attached copies of documents to their briefs, the attachment of copies
as appendices does not cure the defect in the appellate record. Inquiries have been made by the
deputy court clerk and neither the trial court, the trial court clerk, nor the court reporter have the
original exhibits which were admitted at trial.

        Accordingly, we ABATE this case to the trial court and ORDER it to hold a hearing
within fourteen (14) days from the date of this order to determine whether the missing exhibits
can be replaced by (i) agreement of the parties, or if not, (ii) with copies determined by the trial
court to accurately duplicate with reasonable certainty the original exhibits, or (iii) the missing
exhibits cannot be replaced. See TEX. R. APP. P. 34.6(f)(4). We further ORDER the trial court to
make verbal findings of fact and conclusions of law on the record with regard to replacement of
the missing exhibits.
         We further ORDER the court reporter to prepare a supplemental reporter’s record of the
hearing, to include the trial court’s verbal findings of fact and conclusions of law and any
documents submitted and accepted by the trial court in replacement of the missing exhibits, and
to file the supplemental reporter’s record (with the exhibits) in this court within seven (7) days
after the date of the trial court hearing.

        We further WITHDRAW the submission date of this appeal. This appeal will be re-
submitted on briefs before the same panel consisting of Justice Chapa, Justice Watkins, and
Justice Rodriguez after the filing of the supplemental reporter’s record.



       It is so ORDERED on this 22nd day of March, 2022.

                                                                        PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court